DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14), Species A (Fig. 5) in the reply filed on 11/22/2021 is acknowledged.
Claims 6-7, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling cycle mechanism, sealing mechanism in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites to form an air surface between opposite end surfaces but it is unclear if the recited opposite end surfaces refer to the end surfaces of each of the plurality of housing body elements as recited previously in claim 1. Claim 1 is interpreted such that recited opposite end surfaces refer to the end surfaces of each of the plurality of housing body elements as recited previously in claim 1. Claims 2-5, 8-13 are similarly rejected and interpreted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN (KR20030027367) in view of Takarazuka (JPH04-001387U). 
Regarding claim 1,
Referring to Figs. 6A-6B, Min teaches a refrigerator 300 comprising: a housing body (not labeled) comprising an inner space (e.g. the space comprising at least chambers 310, 320) of the refrigerator and a plurality of housing body elements (e.g. elements 301, 401) separated along a predetermined separate surface (e.g. the surface of element 301 which contacts element 401) ; and a cooling cycle mechanism (e.g. the mechanism comprising at least compressor 423) configured to cool the inner space of the refrigerator; wherein: the plurality of housing body elements is removably coupled to each other to allow an end surface of one of the plurality of housing body elements to face an end surface of another one of the plurality of housing body elements (see Figs. 6A-6B).  
Min does not teach wherein a sealing mechanism configured to form an air surface between opposite end surfaces is provided to prevent air from flowing into or from the inner space between the opposite end surfaces.
Referring to at least Fig. 1, Takarazuka, directed to a heat insulation panel joining structure of a case (see abstract), teaches a sealing mechanism (e.g. the sealing mechanism comprising at least sealing members 19E), configured to form an air surface (not labeled) between opposite end surfaces (e.g. the end surfaces of panels 15, 13) is provided to prevent air from flowing into or from the inner space between the opposite end surfaces (e.g. by virtue of the sealing mechanism, see abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Min by Takarazuka with the motivation of providing a heat insulating panel joining structure and thereby improving an insulating effect (see Takarazuka, abstract) between the opposite end surfaces of Min. 
Regarding claim 2,
Min as modified above teaches an evaporator 411 configured to: introduce gas for cooling the inner space from an entrance surface (e.g. the surface of evaporator 411 facing port 317); re-cool the gas; and output the re-cooled gas to an exit surface (e.g. the surface facing outlet port 419a), wherein the sealing mechanism is configured to form the air surface between the opposite end surfaces around the exit surface.
Regarding claim 3,
Min as modified above teaches wherein the sealing mechanism comprises a sealing member 19E inserted between the opposite end surfaces to form a gap between the opposite end surfaces (see Takarazuka Fig. 1).
Regarding claim 4,
Min as modified above teaches wherein the sealing mechanism further comprises a partition member 19C configured to partition the gap formed between the opposite end surfaces to form the air surface with the sealing member (see Takarazuka Fig. 1).
Regarding claim 5,
Min as modified above teaches wherein the partition member forms the air surface by partitioning the gap, that is formed between the opposite end surfaces, into the form of a frame (e.g. wherein the recitation ‘frame’ is broadly interpreted to refer to an underlying constructional system or structure that gives shape or strength, wherein the sealing mechanism gives shape or strength to the panel joint system).
Regarding claim 8,
Min teaches the plurality of housing body elements comprises: a first housing body element 301 configured to form a main portion of the inner space of the refrigerator, and a second housing body 401 element coupled to the first housing body element to form a part of the inner space of the refrigerator together with the first housing body element, and the second housing body element forms a machine room (e.g. the room comprising at least compressor 423) in an outside of the inner space of the refrigerator.
Regarding claim 9,
Min teaches wherein the cooling cycle mechanism comprises: an evaporator 411 arranged at a side of the inner space of the refrigerator in the second housing body element; a compressor 423 arranged in the machine room; and a condenser 421 arranged in the machine room.
Regarding claim 10,
Min teaches wherein the first housing body element comprises a partition (e.g. the stepped inner portion of element 301) configured to divide the inner space of the refrigerator into a storage 
Regarding claim 11, 
Min teaches wherein the second housing body element is coupled to the first housing body element to form the re-cooling room together with the first housing body element and the partition.
Regarding claim 12, 
Assuming Min does not teach that each of the plurality of housing body elements comprises an insulating material and an exterior material covering the insulating material; and the exterior material includes a thermal conductivity higher than a thermal conductivity of the insulating material, the examiner takes official notice that the use of, and advantages of, insulating material and exterior materials covering the insulating materials with specific thermal conductivities is well known in the art. Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Min and meet the claimed limitations of claim 12 with the motivation of providing specific insulating properties as is known in the art. 
Regarding claim 13,
Min as modified above teaches wherein the opposite end surfaces are formed to be inclined from a rear surface of the housing body toward a bottom surface of the housing body (see Takarazuka Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763